Civil action to recover damages for an alleged negligent injury, tried upon the following issues: *Page 823 
"1. Was the plaintiff injured by the negligence of the defendants, as alleged in the complaint? Answer: Yes.
"2. Did the plaintiff by his own negligence contribute to his injuries, as alleged in the answer? Answer: No.
"3. Was the plaintiff injured by the negligence of a fellow-servant, as alleged in the answer? Answer: No.
"4. What damages is the plaintiff entitled to recover? Answer: $2,000."
Judgment on the verdict for plaintiff, from which the defendants appeal.
There is no exceptive assignment of error appearing on the record which requires, or would warrant, any interference with the verdict and judgment rendered in the Superior Court. They will, therefore, be upheld.
No error.